            Case 21-10236              Doc 17         Filed 03/17/21 Entered 03/17/21 12:03:02                             Desc Main
                                                        Document     Page 1 of 8
OLF3 (Official Local Form 3)

 ​                                                      United States Bankruptcy Court
                                                  District of Massachusetts, Boston Division

 In re:                                                                                                  Case No. 1:21-bk-10236
 Burdick, Mark L.                                                                                        Chapter 13
                                                 Debtor(s)




                                                                CHAPTER 13 PLAN

Check one. This plan is:
[X] Original
[ ]      Amended (Identify First, Second, Third, etc.)
[ ] Postconfirmation (Date Order Confirming Plan Was Entered:           )

Date this plan was filed: March 17, 2021
PART 1:                                                                     NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this
Plan, its provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of
the United States Code (the “  Bankruptcy Code”    ), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local
Bankruptcy Rules (“  MLBR” ), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan’    s treatment of your claim or any other
provision of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days
after the date on which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or
modified Plan, unless the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and
the Chapter 13 Trustee (the “  Trustee” ). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an
objection to confirmation. You have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth
certain deadlines, including the bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R.
Bankr. P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days
after the date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether
or not this Plan includes one or more of the following provisions. If you check the provision“       Not Included,”if you check both boxes, or if you
do not check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may
result in denial of confirmation of this Plan.
                             FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.

1.1    A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a partial       [ ] Included      [X] Not included
       payment or no payment at all to the secured creditor

1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out          [ ] Included      [X] Not included
       in Section 3.B.3

1.3    Nonstandard provisions, set out in Part 8                                                            [X] Included      <> Not included


PART 2:                                                      PLAN LENGTH AND PAYMENTS

A.        LENGTH OF PLAN:

[x ] 36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
[ ] 60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

                                                                                                                                           Page 1 of 8
               Case 21-10236           Doc 17         Filed 03/17/21 Entered 03/17/21 12:03:02                         Desc Main
                                                        Document     Page 2 of 8
OLF3 (Official Local Form 3)

[] Months pursuant to 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:

B.        PROPOSED MONTHLY PAYMENTS:

Monthly Payment Amount                                                      Number of Months
1,000.00                                                                    36

C.        ADDITIONAL PAYMENT(S):

[X] None. If “
             None”is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

Total amount of Payments to the Trustee [B+C]:                                                              $ 36,000.00
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line (h).

PART 3:                                                               SECURED CLAIMS

[ x ] None. If “
               None”is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.



PART 4:                                                               PRIORITY CLAIMS

Check one.
[ ] None. If “
             None”is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

[x] The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of the
priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.

A.        DOMESTIC SUPPORT OBLIGATIONS:

Name of Creditor                                                Description of Claim                               Amount of Claim
None

B.        OTHER PRIORITY CLAIMS (Except Administrative Expenses):

Name of Creditor                                                Description of Claim                               Amount of Claim
None

                                                     Total of Priority Claims (except Administrative Expenses) to be paid through this Plan: $ 0.00

C.        ADMINISTRATIVE EXPENSES:

          1.        ATTORNEY’
                            S FEES:

Name of Attorney                                                                                                  Attorney’s Fees
Kovacs Law, P.C.                                                                                                  4,788.00

If the attorney’
               s fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum
until such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney’
                                                                                                                                   s fees in
excess of MLBR, Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

          2.       OTHER (Describe):
                   None
Total Administrative Expenses (excluding the Trustee’
                                                    s Commission) to be paid through this Plan [1 + 2]: $ 4,788.00

          3.        TRUSTEE’
                           S COMMISSION:

The Debtor shall pay the Trustee’
                                s commission as calculated in Exhibit 1.


                                                                                                                                       Page 2 of 8
            Case 21-10236             Doc 17        Filed 03/17/21 Entered 03/17/21 12:03:02                           Desc Main
                                                      Document     Page 3 of 8
OLF3 (Official Local Form 3)

The Chapter 13 Trustee’   s fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1,
Line (h) utilizes a 10% Trustee’ s commission. In the event the Trustee’s commission is less than 10%, the additional funds collected by the
Trustee, after payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed
to nonpriority unsecured creditors up to 100% of the allowed claims.

PART 5:                                                NONPRIORITY UNSECURED CLAIMS

Check one.
[ ] None. If “
             None”is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.

[X] Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor holding an
allowed claim is entitled to a distribution.

              [X] Fixed Amount (“  Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 0.00, which the Debtor(s)
                  estimates will provide a dividend of 00%.
              [ ] Fixed Percentage: each creditor with an allowed claim shall receive no less than        % of its allowed claim.

A.       GENERAL UNSECURED CLAIMS:                                                                                             $ 23,990.96

B.       UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

Name of Creditor                                             Description of Claim                                  Amount of Claim
None

C.       NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

Name of Creditor                                             Description of Claim                                  Amount of Claim
None

D.       CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

Name of Creditor                                             Description of Claim                                  Amount of Claim
None

E.       TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

The amount paid to any nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in Exhibit 2.

                                                                                    Total Nonpriority Unsecured Claims [A + B + C + D]: $23,990.96

               Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $ 0.00

F.       SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

Name of Creditor                            Description of Claim                Amount of Claim       Treatment of Claim Basis of Separate
                                                                                                                         Classification
None

                                                             Total of separately classified unsecured claim(s) to be paid through this Plan: $ 0.00


PART 6:                                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Check one.
[X] None. If “
             None”is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.




                                                                                                                                       Page 3 of 8
            Case 21-10236              Doc 17        Filed 03/17/21 Entered 03/17/21 12:03:02                             Desc Main
                                                       Document     Page 4 of 8
OLF3 (Official Local Form 3)

PART 7:                                POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE

If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not
receive a discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee’s Final Report and
Account and the closing of the case or (ii) dismissal of the case.

PART 8:                                                  NONSTANDARD PLAN PROVISIONS

Check one.
[ ] None. If “None”is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
[x] This Plan includes the following nonstandard provisions.Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set forth
below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official Local Form 3,
or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To the extent the provisions
in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box “
                                                                                                                 Included”is checked in Part 1, Line
1.3.

The following Plan provisions are effective only if the box “
                                                            Included”in Part 1, Line 1.3 is checked.

1.The Debtor(s) are authorized without further order of the Court to use property of the estate in the ordinary course of their affairs to pay
ordinary living expenses materially consistent with the expenses and payroll deductions reflected on the most recent Schedule "I" and "J" filed
by the Debtor(s), as may be subsequently amended or supplemented.

2. The Trustee shall pay allowed administrative fees and expenses due attorney in the first 12 months of the plan or at such later date as
approved by the Court.

3. To the extent that the Debtor(s) are receiving or become entitled to receive a social security benefit, such amounts are not payable to
creditors, see 42 U.S.C §407. The Debtor(s) may use such funds at their discretion to fund the plan.

4. Unless stated otherwise in this plan, secured lenders will retain their pre-bankruptcy lien until such a time as it satisfied or otherwise
extinguished or determined invalid under non-bankruptcy law.

5. Treatment of secured lender mortgage

     5.a Adequate Protection

 Creditor                      Treatment of claim
 SN SERVICING                                                              Adequate Protection
 CORPORATION
                               The Chapter 13 Trustee is to make monthly adequate protection payments to the
 US Bank                       secured lender in the total amount of $27,612.00 over the life of this plan. Monthly the
 National                      Trustee shall disburse $767.00 Said payment shall include impounding for property tax.
 Association
                               The adequate protection payment shall cease upon the earliest of (1) dismissal of case,
                               (2) conversation of case to another chapter, (3) the filing of a further amended plan, (4)
                               Approval by the Court of a Home loan Modification or motion to incur debt to
                               refinance home, (5) Order of the Court to cease the payments on Motion of the Debtor
                               or other interested party , OR (7) The Court granting relief from the automatic stay as
                               to the subject property.

                               Property Address:
                               172 King St
                               Groveland MA 01834-2013



                                                                                                                                           Page 4 of 8
              Case 21-10236                 Doc 17     Filed 03/17/21 Entered 03/17/21 12:03:02        Desc Main
                                                         Document     Page 5 of 8
OLF3 (Official Local Form 3)

                                   See Essex County Registry of Deeds

                                   Mortgage
                                   Book / Page 21705-002




     5.b. Cure:

 Creditor                          Treatment
 SN SERVICING                                                   MORTGAGE CURE / PAID IN FULL
 CORPORATION
                                   Subject to further order and approval by this court. The Debtor is to seek a
 US Bank                           reverse mortgage on his real estate to cure and pay in full the mortgage debt.
 National
 Association                       property address:
                                   172 King St
                                   Groveland MA 01834-2013

                                   See Essex County Registry of Deeds

                                   Mortgage
                                   Book / Page 21705-002



6. The plan payment calculation in Part No. 8 of this plan shall control over that in Exhibit No. 1.


                                                      CALCULATION OF PLAN PAYMENT
a) Secured claims (Part 3.A and Part 3.B.1-3 Total):                                    $ 0.00
b) Priority claims (Part 4.A and Part 4.B Total):                                       $ 0.00
c) Administrative expenses (Part 4.C.1 and Part 4.C.2 Total):                           $ 4,788.00
d) Nonpriority unsecured claims (Part 5.E Total):                                       $ 0.00
e) Separately classified unsecured claims (Part 5.F Total):                             $ 0.00
f) Executory contract/lease arrears claims (Part 6 Total):                              $ 0.00
g) payments due under Part No. 8                                                        $27,612.00

h) Total of (a) +(b) + (c) + (d) + (e) + (f) + (h):                                     $ 32,400.00
i) Divide (h) by .90 for total Cost of Plan including the Trustee's fee:                $36,000.00
j) Divide (h), Cost of Plan, by term of Plan, 36months:                                 $ 1,000.00
k) Round up to the nearest dollar amount for Plan payment:                              $ 1,000.00




                                                                                                                   Page 5 of 8
              Case 21-10236                 Doc 17     Filed 03/17/21 Entered 03/17/21 12:03:02                        Desc Main
                                                         Document     Page 6 of 8
OLF3 (Official Local Form 3)

PART 9:                                                                    SIGNATURES

By signing this document, the Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as
identified below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order
of the provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any
Nonstandard Plan Provisions in Part 8.

/s/ Mark L. Burdick                                                           March 16, 2021
Debtor                                                                        Date
                                                                              March 16, 2021
Debtor                                                                        Date

/s/ Mr. Robert W. Kovacs Jr.                                                  March 16, 2021
Signature of attorney for Debtor(s)                                           Date
Print name: Mr. Robert W. Kovacs Jr.
BBO Number (if applicable):671497 MA
Firm name (if applicable):Kovacs Law, P.C.
Telephone: 508-926-8833
Email Address:robert@kovacslawfirm.com

The following Exhibits are filed with this plan:

[x] Exhibit 1: Calculation of Plan Payment*
[x] Exhibit 2: Liquidation Analysis*
[ ] Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
[ ] Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

List additional exhibits if applicable.

*denotes a required exhibit
**Denotes a required Exhibit if the box “
                                        Included”is checked in Part 1, Line 1.2.

Total number of Plan pages, including Exhibits: 8
                                                                      EXHIBIT 1
                                                     CALCULATION OF PLAN PAYMENT

a) Secured claims (Part 3.A and Part 3.B.1-3 Total):                                  $ 0.00
b) Priority claims (Part 4.A and Part 4.B Total):                                     $ 0.00
c) Administrative expenses (Part 4.C.1 and Part 4.C.2 Total):                         $ 4,788.00
d) Nonpriority unsecured claims (Part 5.E Total):                                     $ 0.00
e) Separately classified unsecured claims (Part 5.F Total):                           $ 0.00
f) Executory contract/lease arrears claims (Part 6 Total):                            $ 0.00
g) Total of (a) +(b) + (c) + (d) + (e) + (f):                                         $ 4,788.00
h) Divide (g) by .90 for total Cost of Plan including the Trustee's fee:              $ 5,320.00
i) Divide (h), Cost of Plan, by term of Plan, 36 months:                              $ 147.7777778
j) Round up to the nearest dollar amount for Plan payment:                            $ 148.00


If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete (a) through (h)
only and the following:




                                                                                                                                        Page 6 of 8
             Case 21-10236            Doc 17         Filed 03/17/21 Entered 03/17/21 12:03:02        Desc Main
                                                       Document     Page 7 of 8
OLF3 (Official Local Form 3)

k) Enter total amount of payments the Debtor(s) has paid to the Trustee:               $
l) Subtract line (k) from line (h) and enter amount here:                              $
m) Divide line (l) by the number of months remaining (                                 $
months):
n) Round up to the nearest dollar amount for amended Plan payment:                     $
Date the amended Plan payment shall begin:

                                                                   EXHIBIT 2
                                                             LIQUIDATION ANALYSIS
A.    REAL PROPERTY
     Address                            Value                              Total Liens        Exemption Claimed
     (Sch. A/B, Part 1)                 (Sch. A/B, Part 1)                 (Sch. D, Part 1)   (Sch. C)
     172 King St, Groveland, MA         622,836.00                         139,727.35         500,000.00
     01834-2013


   Total Value of Real Property (Sch. A/B, line 55):                                          $ 622,836.00
   Total Net Equity for Real Property (Value Less Liens):                                     $ 483,108.65
   Less Total Exemptions for Real Property (Sch. C):                                          $ 483,108.65
                                          Amount Real Property Available in Chapter 7:        $ 0.00
B. MOTOR VEHICLES
   Make, Model and Year               Value                           Amount of Liens         Exemption
   (Sch. A/B, Part 2)                 (Sch. A/B, Part 2)              (Sch. D, Part 1)        (Sch. C)
     1994 Honda Gold Wing               500.00                             0.00               500.00
     2000 Audi A6                       2,325.00                           0.00               15,000.00
     1960 Ford Thunderbird              5,000.00                           0                  5,000.00


   Total Value of Motor Vehicles:                                                             $ 7,825.00
   Total Net Equity for Motor Vehicles (Value Less Liens):                                    $ 7,825.00
   Less Total Exemptions for Motor Vehicles (Sch. C):                                         $7,825.00
                                         Amount Motor Vehicle Available in Chapter 7:         $ 0.00
C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)
   Asset                             Value                              Liens                 Exemption
                                                                        (Sch. D, Part 1)      (Sch. C)
     Cash on hand                       500.00                             0.00               2,500.00
     Citizens Bank                      1,500.00                           0.00               2,500.00
     Clothing                           1,000.00                           0.00               100%
     Home insurance:                    Unknown                            0.00               0.00
     Merrimack Mutual Fire Ins.
     Co.
     Personal jewelry                   1,000.00                           0.00               1,225.00
     Personal medical devices,          0.00                               0.00               100%
     including eye glasses
     usual and customary                1,000.00                           0.00               1,000.00
     household electronics
     Usual and customary                7,000.00                           0.00               7,000.00
     household good,
     furnishings, home
     appliances

     Total Value of All Other Assets:                                                         $ 12,000.00
     Total Net Equity for All Other Assets (Value Less Liens):                                $ 12,000.00
                                            Amount All Other Assets Available in Chapter 7:   $ 0.00

                                                                                                                  Page 7 of 8
             Case 21-10236             Doc 17        Filed 03/17/21 Entered 03/17/21 12:03:02     Desc Main
                                                       Document     Page 8 of 8
OLF3 (Official Local Form 3)

D.   SUMMARY OF LIQUIDATION ANALYSIS

     Amount available in Chapter 7                                                                  Amount

     A. Amount Real Property Available in Chapter 7 (Exhibit 2, A.)                      $ 0.00

     B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B.)                     $ 0.00

     C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C.)                   $ 0.00

                                            TOTAL AVAILABLE IN CHAPTER 7:                $ 0.00
E.   ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:

1. Property with an "unknown" value may impact on the liquidation analysis.




                                                                                                              Page 8 of 8
